Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated February 25, 1977, which, after a statutory fair hearing, affirmed determinations of the local agency which (1) terminated petitioner’s grant of home relief and (2) denied his application for such aid, on the ground that he willfully concealed income. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. This court previously ordered a new hearing to determine whether petitioner willfully concealed income (see Matter of Brewster v Dumpson, 54 AD2d 563). In our opinion, the determination is supported by substantial evidence. Petitioner’s conviction of grand larceny in the second degree for the same acts upon which respondents based their determinations, more than adequately constitutes substantial evidence of the willful concealment of income. Hopkins, J. P., Lazer, Gibbons and Cohalan, JJ., concur.